Chalmers, J.,
delivered the opinion of the court.
The plaintiff suing on an auditor’s deed was bound to produce a list of the lands sold to the State. In attempting to meet this burden, he offered in evidence a certificate by the auditor that the lots conveyed by the deed and sued for here “ appear upon the original sales list as having been sold to the State on May 10, 1875, for the taxes of 1874.” This certificate was properly excluded. It is a mere statement by the auditor of what he supposes that the records in his office show. His construction of those records is not competent evidence. He should give a duly certified copy of the record exactly as it remains on file, so that the court may judge of what it shows. It is not necessary to give the entire list or a copy of it, but only of so much of it as relates to the land in question, accompanied by a certificate that everything shown by the list with respect to it is given.

Judgment affirmed.